DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/209,048 has 1-20  claims pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites the following limitation: “A wireless device operating in a wireless network, the wireless device comprising: a set of possessing units; and a set of memory units that store instructions, which when executed by the set of possessing units cause the wireless device to.” The claim has misspelled word. Please change possessing to processing.”
 	Further, nothing in the specifications discloses “set of memory units.” Even drawings figure 2 only show a singular memory 232. Please change to “memory unit” singular. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a set of memory units that store instructions, which when executed by the set of possessing units cause the wireless device to” must be shown or the feature(s) canceled from the claim 8. Figure 2, shows only one memory unit item 232.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “the wireless device comprising: a set of possessing units; and a set of memory units that store instructions, which when executed by the set of possessing units cause the wireless device.” These limitations contains generic placeholders which are processing units and memory units in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9 and 11-14 of U.S. Patent No. 10959121 in view of IEEE p802.11ax (published November 2016; hereinafter IEEE P802.11ax). Both instant application and patent discloses determine the number of space-time streams and transmitting a frame indicating the number of space-time streams. 
However, Patent 10959121 independent claims 1 and 8 fails to disclose providing, by the wireless device in a frame, control information that includes twelve bits, including (1) three bits that indicate a maximum number of spatial streams that the wireless device supports in reception, (2) two bits that indicate an operating channel width supported by the wireless device in at least reception, (3) one bit that indicates whether uplink multiuser operations are disabled, and (4) three bits that indicate the maximum number of space-time streams which instant application claims 1, 8 and 14.
IEEE P802.11ax disclose provide, in a frame, control information (Page 24, control information subfield contains information related to the operating mode change of the STA transmitting the frame containing this information) that includes twelve bits, (Figure 9-15d, indicates the following fields added together includes the 12 bits) including (1) three bits that indicate a maximum number of spatial streams that the wireless device supports in reception, (Page 24, Rx NSS subfield the maximum number of spatial streams 3 bits) (2) two bits that indicate an operating channel width supported by the wireless device in at least reception, (Page 24, channel width supported by the STA 2 bits)  (3) one bit that indicates whether uplink multiuser operations are disabled, (Page 24, UL MU disable 1 bit indicate the UL MU is disabled) and (4) three bits that indicate the maximum number of space-time streams, (Page 24-25, Tx NSS indicates the maximum number of spatial streams Nss, that the STA can transmit; Figure 9-15d-TX Nss 3 bits)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine the maximum number of space streams to include indicating using a frame the number of maximum spatial streams. The motivation to combine is efficiently transmit to the operating mode change of the STA transmitting the frame (page 24).
Regarding claims 2, 4-7 and 9 and 11-13 the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 2, 4-7 and 9 and 11-13 of patent no. 10959121, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 4-7 and 9 and 11-13 of patent 10959121 discloses similar scope of invention.
Regarding claim 3 and 10, Patent fails to disclose HE A-Control field variant includes a set of control subfields including an operating mode subfield and the control information is included in the operating mode subfield such that the operating mode subfield includes (1) the three bits that indicate the maximum number of spatial streams that the wireless device supports in reception, (2) the two bits that indicate the operating channel width supported by the wireless device in at least reception, (3) the one bit that indicates whether uplink multiuser operations are disabled, and (4) the three bits that indicate the maximum number of space-time streams.
IEEE P802.11ax discloses the HE A-Control field variant includes a set of control subfields (Page 22, A-control subfield of the HE variant HT control field; A-control subfield contains a set of control subfields) including an operating mode subfield (Page 24, control information subfield 1, the control information subfield contains information related to the operating mode)  and the control information is included in the operating mode subfield such that the operating mode subfield includes (Page 24, control information subfield is defined figure 9-15d) (1) the three bits that indicate the maximum number of spatial streams that the wireless device supports in reception, (Page 24, Rx NSS subfield the maximum number of spatial streams 3 bits) (2) the two bits that indicate the operating channel width supported by the wireless device in at least reception, (Page 24, channel width supported by the STA 2 bits) (3) the one bit that indicates whether uplink multiuser operations are disabled, (Page 24, UL MU disable 1 bit indicate the UL MU is disabled) and (4) the three bits that indicate the maximum number of space-time streams. (Page 24-25, Tx NSS indicates the maximum number of spatial streams Nss, that the STA can transmit)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine the maximum number of space streams to include indicating using a frame the number of maximum spatial streams. The motivation to combine is efficiently transmit to the operating mode change of the STA transmitting the frame (page 24).
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 and 11-13 of U.S. Patent No. 10959121 in view of IEEE p802.11ax (published November 2016; hereinafter IEEE P802.11ax). Both instant application and patent discloses determine the number of space-time streams and transmitting a frame indicating the number of space-time streams. 
However, Patent 10959121 independent claim 8 fails to disclose providing, by the wireless device in a frame, control information that includes twelve bits, including (1) three bits that indicate a maximum number of spatial streams that the wireless device supports in reception, (2) two bits that indicate an operating channel width supported by the wireless device in at least reception, (3) one bit that indicates whether uplink multiuser operations are disabled, and (4) three bits that indicate the maximum number of space-time streams which instant application claim 15.
IEEE P802.11ax disclose provide, in a frame, control information (Page 24, control information subfield contains information related to the operating mode change of the STA transmitting the frame containing this information) that includes twelve bits, (Figure 9-15d, indicates the following fields added together includes the 12 bits) including (1) three bits that indicate a maximum number of spatial streams that the wireless device supports in reception, (Page 24, Rx NSS subfield the maximum number of spatial streams 3 bits) (2) two bits that indicate an operating channel width supported by the wireless device in at least reception, (Page 24, channel width supported by the STA 2 bits)  (3) one bit that indicates whether uplink multiuser operations are disabled, (Page 24, UL MU disable 1 bit indicate the UL MU is disabled) and (4) three bits that indicate the maximum number of space-time streams, (Page 24-25, Tx NSS indicates the maximum number of spatial streams Nss, that the STA can transmit; Figure 9-15d-TX Nss 3 bits)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine the maximum number of space streams to include indicating using a frame the number of maximum spatial streams. The motivation to combine is efficiently transmit to the operating mode change of the STA transmitting the frame (page 24).
Regarding claims 16 and 18-20 the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 9 and 11-13 of patent no. 10959121, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 11-13 of patent 10959121 discloses similar scope of invention.
Regarding claim 17, Patent fails to disclose HE A-Control field variant includes a set of control subfields including an operating mode subfield and the control information is included in the operating mode subfield such that the operating mode subfield includes (1) the three bits that indicate the maximum number of spatial streams that the wireless device supports in reception, (2) the two bits that indicate the operating channel width supported by the wireless device in at least reception, (3) the one bit that indicates whether uplink multiuser operations are disabled, and (4) the three bits that indicate the maximum number of space-time streams.
IEEE P802.11ax discloses the HE A-Control field variant includes a set of control subfields (Page 22, A-control subfield of the HE variant HT control field; A-control subfield contains a set of control subfields) including an operating mode subfield (Page 24, control information subfield 1, the control information subfield contains information related to the operating mode)  and the control information is included in the operating mode subfield such that the operating mode subfield includes (Page 24, control information subfield is defined figure 9-15d) (1) the three bits that indicate the maximum number of spatial streams that the wireless device supports in reception, (Page 24, Rx NSS subfield the maximum number of spatial streams 3 bits) (2) the two bits that indicate the operating channel width supported by the wireless device in at least reception, (Page 24, channel width supported by the STA 2 bits) (3) the one bit that indicates whether uplink multiuser operations are disabled, (Page 24, UL MU disable 1 bit indicate the UL MU is disabled) and (4) the three bits that indicate the maximum number of space-time streams. (Page 24-25, Tx NSS indicates the maximum number of spatial streams Nss, that the STA can transmit)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine the maximum number of space streams to include indicating using a frame the number of maximum spatial streams. The motivation to combine is efficiently transmit to the operating mode change of the STA transmitting the frame (page 24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoo et al. (Pub. No. US 2008/0159424 A1; hereinafter Hoo) in view of IEEE p802.11ax (published November 2016; hereinafter IEEE P802.11ax).
Regarding claims 1 ,8 and 15, Hoo discloses a wireless device operating in a wireless network, the wireless device comprising: a set of possessing units; (See ¶0045, a plurality of processing devices) and a set of memory units (See ¶0045, The memory 75 may be a plurality of memory devices) that store instructions, which when executed by the set of possessing units (See ¶0045, The digital receiver processing module 64 and the digital transmitter processing module 76, in combination with operational instructions stored in memory 75, execute digital receiver functions and digital transmitter functions, respectively) cause the wireless device to: determine, using a number of active transmits chains of the wireless device, a maximum number of space-time streams, (See ¶0158, See ¶0160, For systems that have more transmit antennas than receive antennas, STBC can be used to increase the received SNR hence extending range. In an STBC scheme, the data that has been encoded using a space-time block code is split into N space-time streams which are then simultaneously transmitted via N transmit antennas/chains; interpreted the maximum number of streams is determined by how many transmit antenna chains are supported by the wireless device) the maximum number of space-time streams being a maximum number of space-time streams that the wireless device supports in transmission, (See ¶0158, ¶0160, For systems that have more transmit antennas than receive antennas, STBC can be used to increase the received SNR hence extending range. In an STBC scheme, the data that has been encoded using a space-time block code is split into N space-time streams which are then simultaneously transmitted via N transmit antennas/chains; interpreted the maximum number of streams the wireless device can support is mapping to the antenna chains)
However, Hoo fails to disclose provide, in a frame, control information that includes twelve bits, including (1) three bits that indicate a maximum number of spatial streams that the wireless device supports in reception, (2) two bits that indicate an operating channel width supported by the wireless device in at least reception, (3) one bit that indicates whether uplink multiuser operations are disabled, and (4) three bits that indicate the maximum number of space-time streams, and transmit the frame, including the control information.
IEEE P802.11ax disclose provide, in a frame, control information (Page 24, control information subfield contains information related to the operating mode change of the STA transmitting the frame containing this information) that includes twelve bits, (Figure 9-15d, indicates the following fields added together includes the 12 bits) including (1) three bits that indicate a maximum number of spatial streams that the wireless device supports in reception, (Figure 9-15d, Page 24, Rx NSS subfield the maximum number of spatial streams 3 bits) (2) two bits that indicate an operating channel width supported by the wireless device in at least reception, (Figure 9-15d, Page 24, channel width supported by the STA 2 bits)  (3) one bit that indicates whether uplink multiuser operations are disabled, (Figure 9-15d, Page 24, UL MU disable 1 bit indicate the UL MU is disabled) and (4) three bits that indicate the maximum number of space-time streams, (Page 24-25, Tx NSS indicates the maximum number of spatial streams Nss, that the STA can transmit; Figure 9-15d-TX Nss 3 bits)and transmit the frame, including the control information. (Page 24, STA transmitting the frame containing the information of the control information subfield; Page 19, It is set to 1 in a QoS Data or Management frame transmitted with a value of HT _ GF, HT _ MF, VHT, HE or SIG for the FORMAT parameter of the TX VECTOR to indicate that the frame contains an HT Control field.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine the maximum number of space streams to include indicating using a frame the number of maximum spatial streams. The motivation to combine is efficiently transmit to the operating mode change of the STA transmitting the frame (page 24).
Regarding claims 2, 9 and 16, Hoo fails to disclose the control information is included in a High Efficiency (HE) Aggregated Control field (A-Control field) variant of a High Throughput (HT) Control field of the frame. 
IEEE P802.11ax disclose the control information is included in a High Efficiency (HE) Aggregated Control field (A-Control field) variant of a High Throughput (HT) Control field of the frame. (Page 22, aggregated control subfield of the HE variant HT control field; Figure 9-15, Aggregated control subfield of the HE variant HT control field)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine the maximum number of space streams to include indicating using a frame the number of maximum spatial streams. The motivation to combine is efficiently transmit to the operating mode change of the STA transmitting the frame (page 24).
Regarding claims 3, 10 and 17, Hoo fails to disclose the HE A-Control field variant includes a set of control subfields including an operating mode subfield and the control information is included in the operating mode subfield such that the operating mode subfield includes (1) the three bits that indicate the maximum number of spatial streams that the wireless device supports in reception, (2) the two bits that indicate the operating channel width supported by the wireless device in at least reception, (3) the one bit that indicates whether uplink multiuser operations are disabled, and (4) the three bits that indicate the maximum number of space-time streams.
IEEE P802.11ax discloses the HE A-Control field variant includes a set of control subfields (Page 22, A-control subfield of the HE variant HT control field; A-control subfield contains a set of control subfields) including an operating mode subfield (Page 24, control information subfield 1, the control information subfield contains information related to the operating mode)  and the control information is included in the operating mode subfield such that the operating mode subfield includes (Page 24, control information subfield is defined figure 9-15d) (1) the three bits that indicate the maximum number of spatial streams that the wireless device supports in reception, (Page 24, Rx NSS subfield the maximum number of spatial streams 3 bits) (2) the two bits that indicate the operating channel width supported by the wireless device in at least reception, (Page 24, channel width supported by the STA 2 bits) (3) the one bit that indicates whether uplink multiuser operations are disabled, (Page 24, UL MU disable 1 bit indicate the UL MU is disabled) and (4) the three bits that indicate the maximum number of space-time streams. (Page 24-25, Tx NSS indicates the maximum number of spatial streams Nss, that the STA can transmit)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine the maximum number of space streams to include indicating using a frame the number of maximum spatial streams. The motivation to combine is efficiently transmit to the operating mode change of the STA transmitting the frame (page 24).
Regarding claims 4, 11 and 18, Hoo discloses the frame is a Control Wrapper frame, a Quality of Service (QoS) frame, or a management frame.
IEEE P802.11ax discloses the frame is a Control Wrapper frame, a Quality of Service (QoS) frame, or a management frame. (Page 77, Table 9-262z, +HTC-HE support, Indicates if the STA supports the reception of an HE variant HT Control field carried in a QoS Data, QoS Null, or Management frame.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine the maximum number of space streams to include indicating using a frame the number of maximum spatial streams. The motivation to combine is efficiently transmit to the operating mode change of the STA transmitting the frame (page 24).
Regarding claims 5, 12 and 19, Hoo fails to disclose the three bits that indicate the maximum number of space-time streams is set equal to the maximum number of space-time streams minus one.
IEEE P802.11ax discloses the three bits that indicate the maximum number of space-time streams is set equal to the maximum number of space-time streams minus one. (Page 84, table 9-262aa, set to maximum number of space—time streams that the STA can receive in an HE NDP minus 1. The minimum value of this field is 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determine the maximum number of space streams to include indicating using a frame the number of maximum spatial streams. The motivation to combine is efficiently transmit to the operating mode change of the STA transmitting the frame (page 24).
Regarding claims 7 and 14, Hoo discloses the wireless device comprises one or more transmit chains. (See ¶0158, transit chains)
Claim(s) 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoo in view of IEEE P802.11ax  and, further in view of Merlin et al. (Pub. No. US 2015/0124690 A1; hereinafter Merlin).
Regarding claims 6, 13 and 20, Hoo in view of IEEE P802.11ax fails to disclose the maximum number of space-time streams is a maximum number of space-time streams useable by the wireless device for transmitting a response to a future Trigger frame received by the wireless device.
Merlin disclose the maximum number of space-time streams is a maximum number of space-
time streams useable by the wireless device for transmitting a response to a future Trigger frame
received by the wireless device. (See ¶0176, special frames included in each DL A-MPDU to trigger uplink data; See ¶0179, the special frame in the DL A-MPDU may specify the parameters for the upcoming uplink MU packet. For example, the special frame in the DL A-MPDUs may specify, without limitation, the duration or number of spatial streams; interpreted same number of spatial streams can be utilize for all UL MU packets in the future)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method and system disclosed by Hoo in view of IEEE P802.11ax to include a setting a number of spatial streams static for all UL MU packets transmitted in the future. The
motivation to combine is to efficiently allow multiple user terminals to communicate with access point
by sharing the channel resources while achieving high data throughputs (See ¶0006).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Srinivasa et al. (Pub. No. US 2011/0026623 A1)- For example, when the number of spatial streams is equal to the maximum number of space-time streams, the space-time block coding unit 228 does not perform space-time block coding. In some embodiments, the space-time block coding unit 228 is omitted.
Ryu et al. (Pub. No. US 2017/0127269 A1)- The specification proposes a signal processing method for changing an operating mode for configuring a PPDU in a wireless LAN system. More specifically, a change in the operating mode may be carried out during a time interval known to both a transmitting station and a receiving station. The time interval during which the change in the operating mode is carried out may be explicitly signaled or implicitly notified. For example, in case a change to a new operating mode is requested during a transmission opportunity (TXOP), the change in the operating mode may be delayed until a subsequent TXOP, and the new operating mode may be applied during the subsequent TXOP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472